DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/22/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021 has been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/09/2021.
Claims 1, 4-6, 11 and 14-16 are pending.
Claims 2, 3, 7-10, 12, 13 and 17-20 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 08/09/2021 with respect to claims have been considered but they are not persuasive.
Please see Section 6-9 for new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 13-23 recites “determine whether to switch to the second BWP in response to the DCI; in a case that the UE determines to switch to the second BWP; …. ; initiating a new RA procedure on an initial BWP; and stopping a BWP inactivity timer “. It is not clear where in the original disclosure it is described that after or for a conditional BWP switching to initial BWP for initiating new RA procedure the BWP inactivity timer is stopped.
Specification [0104] discloses an “unconditional” or autonomous BWP switching to initial BWP for continuing a RA procedure which is illustrated in Fig. 9 and Fig. 10; and stopping BWP inactivity timer.
The conditional BWP switching to initial BWP for initiating a new RA procedure is illustrated by Fig. 11, Fig. 12 and described in Specification [0108-0114], where no reference is made to a BWP inactivity timer, or no reference is made to suggest that Fig. 11 and/or Fig. 12 are further instances of the embodiments of illustrated by Fig. 9 and Fig. 10 and described in [0099-0107].
Further there is no disclosure in the Specification indicating, that in all cases BWP inactivity timer in disabled or stopped in initial BWP.
Additionally, Specification [0018-0021] refers to respective different BWP switching operation shown by Fig. 9, Fig. 10, Fig.11 and Fig. 12.     
 
Therefore, the Specification does not have sufficient written description what happens to the BWP inactivity timer, if a DCI for BWP switching to a second active BWP without configured RA resource causes a conditional BWP switching to initial BWP, causing claim 1 and similarly claim 11 with similar feature to include “new matter”.   
Dependent claims are interpreted same as Claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US20190132857 with priority of us-provisional-application US62577833, hereinafter ‘BABAEI) in view of Yi et al. (US20190364602 with priority of us-provisional-application US 62590340, of record, hereinafter ‘YI’) in view of Jung et al. (US20190159261 with priority of us-provisional-application US 62588348, of record, hereinafter ‘JUNG’) and with further in view of Lee et al. (US Provisional Application US62580443, hereinafter ‘LEE’).
Regarding claim 1, BABAEI teaches a User Equipment (UE) (Fig. 4, Wireless Device 406) comprising:
one or more non-transitory computer-readable media (Fig. 4: Memory 409) having computer-executable instructions embodied thereon (Para [0036]: at least one set of program code instructions 410 stored in non-transitory memory 409); and
at least one processor (Fig. 4, Processor 408) coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (Para [0036]: The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408) to:
receive a configuration of a first Bandwidth Part (BWP) through Radio Resource Control (RRC) signaling from a Base Station (BS) (Fig. 15, RRC message, Para [0282]: the base station may configure bandwidth parts for a cell considering the wireless device bandwidth capabilities. In an example, the one or more RRC messages may configure a first BWP and a second BWP for the first cell in the one or more configured cells);
initiate a Random Access (RA) procedure on the first BWP (Fig. 15, Start Random Access, Para [0293]: The wireless device may operate on the first BWP of the first cell as the active BWP. The wireless device may start a random access procedure in response to a valid SR resource);
receive Downlink Control Information (DCI) indicating a BWP switching from the first BWP to a second BWP (Fig. 15, DCI Switch BWP, Para [0295]: the switching from the first BWP/BWP pair to the second BWP/BWP pair may be in response to receiving a DCI indicating the switching. See also Fig. 16 Switch BWP);
in a case that the UE determines to switch to the second BWP, stop the RA procedure that is ongoing on the first BWP (Fig. 15, Cancel RA, Para [0296]: In response to the second BWP comprising valid SR resource corresponding to the first logical channel (and/or logical channel group comprising the first logical channel), the wireless device may cancel the random access process that was started while the wireless device operated on the first BWP. See also Fig. 16 Cancel RA after Switch BWP).
BABAEI does not explicitly disclose  determine whether to switch to the second BWP in response to the DCI; determine whether the second BWP is configured with an RA resource, and perform a set of actions after determining that the second BWP is not configured with the RA resource, the set of actions comprising: initiating a new RA procedure on an initial BWP the UE being informed of the initial BWP by system information from the BS; and stopping a BWP inactivity timer.
In an analogous art, YI teaches determine whether to switch to the second BWP in response to the DCI (Para [0205]: other BWP may be activated only by explicit switching command. [0206] HARQ-ACK resource for fallback DCI may be included in any BWP switching/configuration. [0267] DCI to validate the configuration. For type 1 configuration, the configured resources may become valid once the associated BWP becomes valid. With this approach, the associated BWP or indicated BWP for a certain configuration's activation may not be switched. In other words, the activation message may not switch BWP. (Para [0161-0162]) RACH procedure after RRC connection may be aborted if BWP switching occurs. Or, RACH procedure may be continued and failure may occur in RAR reception and/or MSG3 transmission and/or MSG4 reception. RACH procedure after RRC connection may be aborted if BWP switching changes CORESET/CSS for RAR/MSG4 and/or PRACH, MSG3 or PUCCH resource configuration. implying any ongoing RA process may be stopped due to BWP switching triggered by RRC reconfiguration. [0212] When DCI switching is used, to avoid change of HARQ-ACK resource at least in unpaired spectrum and/or when DL BWP and UL BWP are paired, dedicated or separate HARQ-ACK resource set may be configured which is used for BWP switching duration. For paired DL/UL BWP, the same resource in the current UL BWP may be used for HARQ-ACK transmission.);
determine whether the second BWP is configured with an RA resource (Para [0219-0220]: if (determining whether) PRACH configuration is not given, a UE can go back to initial DL BWP. (Fig. 18, S1810, Para [0339]) When a PRACH resource is not in an active UL BWP); and
perform a set of actions after determining that the second BWP is not configured with the RA resource, the set of actions comprising:
initiating a new RA procedure on an initial BWP the UE being informed of the initial BWP by system information from the BS (Para [0012] when a physical random access channel (PRACH) resource is not in an active uplink (UL) bandwidth part (BWP), switching the active UL BWP to an initial UL BWP, and switching an active DL BWP to an initial DL BWP. (Para [0219-0220]) Active DL BWP->Initial DL BWP, if PRACH configuration is not given, a UE can go back to initial DL BWP and then initiate RACH procedure (initiate or start a new RA process, since last RACH procedure may have been aborted due to BWP switching triggered by RRC reconfiguration as disclosed in Para [0162] and Para [0210-0211]). (Fig. 18, S1810, S1820, S1830, Para [0339]) UE switches the active UL BWP to an initial UL BWP, switches an active DL BWP to an initial DL BWP, UE transmits a PRACH preamble to a network in the initial UL BWP).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of random access procedure of YI to the system of BABAEI in order to take the advantage of method for handling BWP operation in a new radio access technology (RAT) system by a user equipment (US) configured with different bandwidth depending on the traffic load state of the UE in order to reduce the power consumption of the UE (YI: Para [0001, 0008, 0009, 0011]).
The combination of BABAEI and YI do not explicitly disclose the UE being informed of the initial BWP by system information from the BS and  stopping a BWP inactivity timer (although YI discloses (Para [0065-0066]) the minimum SI may be divided into MIB and system information block type-1 (SIB1). The minimum SI excluding the MIB may be referred to as a remaining minimum SI (RMSI). That is, the RMSI may refer to the SIB1. The SIB1 includes control information for initial access of the UE).
In an analogous art, JUNG teaches wherein the UE is informed of the initial BWP by system information (Para [0052] SIBs may include RMSI (e.g., system information not included in a MIB but essential for accessing a cell  (Para [0054-0055]) An initial active BWP may be defined by a frequency location, a bandwidth of an RMSI (Remaining System Information) CORESET (e.g., the CORESET in which a PDCCH scheduling a PDSCH carrying the RMSI is transmitted. An initial active UP BWP may be defined as a BWP in which a UE performs a random access procedure. i.e. a BWP is implicitly defined or indicated system information (RMSI) as an initial active BWP by the bandwidth of the CORESET in which the RMSI is received, the subcarrier spacing of the PDCCH and PDSCH in which the RMSI is received and the location of the carrier frequency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of JUNG to the system of BABAEI and YI in order to take the advantage of method for wireless communication, compliant with NR protocols standardized in 3GPP, for informing an UE a specific random access configuration to use for a UE with reduced UE BW capability. (JUNG: Para [0002, 0004, 0037, 0051]).
The combination of BABAEI, YI and JUNG are silent about stopping a BWP inactivity timer.
In analogues art, LEE teaches stopping a BWP inactivity timer (in initial BWP) (Page 15, Para 2: A DL BWP and an UL BWP may be jointly configured as a pair for the unpaired spectrum, or a DL BWP
and an UL BWP may be configured separately for the paired spectrum.
For the BWP timer of a BWP,
The BWP Timer may be configured per BWP of the cell.
The BWP Timer may be started when a BWP is activated.
The BWP Timer may be configured for a BWP other than default/initial BWP. It is obvious any time BWP switches to Initial BWP, the  BWP inactivity timer stops).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of LEE to the system of BABAEI, YI and JUNG in order to take the advantage of method for.  Using BWP inactivity timer when a successful switching to an active BWP for a DCI to receive downlink assignment (LEE: Page 13).

Regarding claim 4, BABAEI does not explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: perform the new RA procedure on the initial BWP by using a group of RA parameters with configured values and using a group of UE variables with reset values.
YI teaches wherein the at least one processor is further configured to execute the computer-executable instructions to:
perform the new RA procedure on the initial BWP (Fig. 18, S1830, Para [0175]: When there is no PRACH or RAR CORESET is available in currently active UL or DL BWP, RACH procedure may be performed at initial UL and/or DL BWP (using a group of RA parameters with configured values, implicit)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of random access procedure of YI to the system of BABAEI in order to take the advantage of method for handling BWP operation in a new radio access technology (RAT) system by a user equipment (US) configured with different bandwidth depending on the traffic load state of the UE in order to reduce the power consumption of the UE (YI: Para [0001, 0008, 0009, 0011]).
The combination of BABAEI and YI do not explicitly disclose perform the new RA procedure on the initial BWP by using a group of RA parameters with configured values and using a group of UE variables with reset values.
JUNG discloses perform the new RA procedure on the initial BWP by using a group of RA parameters with configured values and using a group of UE variables with reset values (Para [0054-0055]: An initial active BWP may be defined by a frequency location, a bandwidth of an RMSI CORESET (e.g., the CORESET in which a PDCCH scheduling a PDSCH carrying the RMSI is transmitted), and/or a numerology of RMSI (e.g., subcarrier spacing and a CP length of a PDCCH scheduling RMSI and a PDSCH carrying RMSI). Moreover, an initial active UP BWP may be defined as a BWP in which a UE performs a random access procedure including transmission of one or more random access preambles, a PUSCH for message 3 (e.g., Msg.3), and/or a PUCCH for message 4 (e.g., Msg.4) HARQ feedback during an initial cell selection procedure. (Para [0058]) A RACH configuration may include a PRACH configuration index indicating a PRACH format (e.g., defining a cyclic prefix length, a guard time duration, a preamble sequence length, and/or a number of preamble sequences), a time resource for RACH, a frequency resource for RACH, a preamble initial received target power, a preamble power ramping step size, a MAC-contention resolution timer, and/or a random access response window size (UE to at least reset UE specific contention resolution timer and random access response window size, and an active BWP timer as described in Para [0056])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of JUNG to the system of BABAEI and YI in order to take the advantage of method for wireless communication, compliant with NR protocols standardized in 3GPP, for informing an UE a specific random access configuration to use for a UE with reduced UE BW capability. (JUNG: Para [0002, 0004, 0037, 0051]).

Regarding claim 5, the combination of BABAEI and YI do not explicitly disclose explicitly disclose wherein the group of UE variables comprises at least one of a preamble counter and a power ramping counter.
JUNG teaches wherein the group of UE variables comprises at least one of a preamble counter and a power ramping counter (Para [0058]: A RACH configuration may include a PRACH configuration index indicating a PRACH format (e.g., defining a cyclic prefix length, a guard time duration, a preamble sequence length, and/or a number of preamble sequences (a UE to use a preamble counter is implicit)), a time resource for RACH, a frequency resource for RACH, a preamble initial received target power, a preamble power ramping step size (a UE to use a power ramping counter for preamble is implicit)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of coordination between macro cell and small cell for beam measurement of JUNG to the system of BABAEI and YI in order to take the advantage of method for wireless communication, compliant with NR protocols standardized in 3GPP, for informing an UE a specific random access configuration to use for a UE with reduced UE BW capability. (JUNG: Para [0002, 0004, 0037, 0051]).

Regarding claim 6, BABAEI does not explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: initiating the new RA procedure on the second BWP after determining that  the second BWP is configured with the RA resource (although BABAEI discloses (Para [0297]) the RACH resource on the second BWP).
YI teaches wherein the at least one processor is further configured to execute the computer-executable instructions to:
initiating the new RA procedure on the second BWP after determining that  the second BWP is configured with the RA resource (Para [0129]: PRACH resource configuration: A UE may be configured to have separate RACH resources in its configured/active UL BWP (at least for UL BWP outside of initial UL BWP). (Para [0219-0220]) Active DL BWP->Initial DL BWP, if PRACH configuration is not given, a UE can go back to initial DL BWP and then initiate RACH procedure. (Para [0327]: when the PRACH resource is in the active UL BWP, the UE may select the PRACH resource in the active UL BWP, and transmit a PRACH preamble to a network in the active UL BWP).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of random access procedure of YI to the system of BABAEI and JUNG in order to take the advantage of method for handling BWP operation in a new radio access technology (RAT) system by a user equipment (US) configured with different bandwidth depending on the traffic load state of the UE in order to reduce the power consumption of the UE (YI: Para [0001, 0008, 0009, 0011]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon et al. (US20210167930), describing Bandwidth Part Inactivity Timer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413